Title: 18th.
From: Adams, John Quincy
To: 


       My Uncle Cranch, and Mr. Tyler went to Boston in the morning. About noon it began to Storm; at about 5 afternoon, Mr. Tyler came up the yard, with Eliza, just returned from Haverhill and there was nothing, but how do you do? and I am so glad to see you, and when did you come? and how and so on. No news from Haverhill but bad. Mr. Johnny White’s wife, after lying in the 6th. of this month, was very well for several days; but caught a cold, which produced a putrid fever, and sent her the night before last to “that Country from whose bourne no Traveller returns.” It seems as if misfortunes of the severest kind, were continually the lot of this family.
      